DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because the language “an amount of work of within” should read “an amount of work within”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10-12, 16, 26-28, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation the pressure differential is within a range between approximately 5 mmHg and 300 mmHg, and the claim also recites the pressure differential is approximately 100 mmHg (Claim 4 depends upon Claim 3, and therefore Claim 4 also recites the limitations of Claim 3) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 recites the limitation "the holes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the plurality of holes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “to provide a cyclic variation of negative pressure at the dressing”. Claim 1 also recites the limitation “to provide a cyclic variation of negative pressure at the dressing.” It is unclear if each instance of “a cyclic variation of negative pressure” refers to the same cyclic variation of negative pressure or two different cyclic variations of negative pressure. For the purpose of compact prosecution, these limitations are being interpreted as referring to the same cyclic variation of negative pressure.
Claim 16 recites the limitation "the wound bed" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the wound bed" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the plurality of holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 28, 31, and 32 recite the limitation “to provide a cyclic variation of negative pressure at the dressing”. Claim 17 also recites the limitation “to provide a cyclic variation of negative pressure at the dressing.” It is unclear if each instance of “a cyclic variation of negative pressure” refers to the same cyclic variation of negative pressure or two different cyclic variations of negative pressure. For the purpose of compact prosecution, these limitations are being interpreted as referring to the same cyclic variation of negative pressure.
Claims 31 and 32 recite the limitations “an amount of instillation fluid” and “a soak period”. Claim 17 also recites the limitations “an amount of instillation fluid” and “a soak period”. It is unclear if each instance of “an amount of instillation fluid” and “a soak period” refers to the same amount of instillation fluid and soak period or two different amounts of instillation fluid and soak periods. For the purpose of compact prosecution, these limitations are being interpreted as referring to the same amount of instillation fluid and soak period.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 12-20, 23-25, 28-34, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Croizat et al (US 2013/0211318).
Regarding Claim 1, Croizat discloses a wound therapy system (20, Fig. 1), comprising:
a dressing (15, Fig. 1);
an instillation pump (second pump unit/fluid delivery pump 9, Fig. 1; ¶ [0055, 0071]) fluidly communicable with the dressing (15, Fig. 1) and configured to provide instillation fluid to the dressing (15, Fig. 1; ¶ [0055]);
a negative pressure pump (first pump unit/negative-pressure pump 4, Fig. 1; ¶ [0054, 0067]) fluidly communicable with the dressing (15, Fig. 1) and configured to remove air from the dressing (15, Fig. 1; ¶ [0054]); and
a control circuit (control means 5, Fig. 1) communicably coupled to the instillation pump (9, Fig. 1; ¶ [0055, 0089]) and the negative pressure pump (4, Fig. 1; ¶ [0054, 0087]) and configured to:
	control the instillation pump (9, Fig. 1) to provide an amount of the instillation fluid to the dressing (15, Fig. 1; ¶ [0055, 0089]);
	provide a soak period (¶ [0057]); and
	control the negative pressure pump (4, Fig. 1) to provide a cyclic variation (¶ [0024, 0054]; the cyclic variation of negative pressure varies between a high pressure value and atmospheric pressure – this corresponds to ¶ [0090] of Applicant’s instant specification which describes the same cyclic variation of negative pressure) of negative pressure at the dressing (15, Fig. 1; ¶ [0054, 0058]).
Regarding Claim 17, Croizat discloses a method of treating a wound, comprising:
providing an instillation pump (second pump unit/fluid delivery pump 9, Fig. 1; ¶ [0055, 0071]) in fluid communication with a dressing (15, Fig. 1);
providing a negative pressure pump (first pump unit/negative-pressure pump 4, Fig. 1; ¶ [0054, 0067]) in fluid communication with the dressing (15, Fig. 1);
supplying, by the instillation pump (9, Fig. 1), an amount of instillation fluid to the dressing (15, Fig. 1; ¶ [0055, 0089]);
waiting for a soak period (¶ [0057]); and
operating the negative pressure pump (4, Fig. 1) to create a cyclic variation (¶ [0024, 0054]; the cyclic variation of negative pressure varies between a high pressure value and atmospheric pressure – this corresponds to ¶ [0090] of Applicant’s instant specification which describes the same cyclic variation of negative pressure) of negative pressure at the dressing (15, Fig. 1; ¶ [0054, 0058]).
Regarding Claims 2 and 18, Croizat discloses the cyclic variation of negative pressure comprises an oscillation of the pressure at the dressing (15, Fig. 1) across a pressure differential (¶ [0024, 0054]; the cyclic variation of negative pressure varies between a high pressure value and atmospheric pressure and so the pressure differential will be the difference between the high pressure value and atmospheric pressure).
Regarding Claims 3 and 19, Croizat discloses the pressure differential is approximately 100 mmHg (¶ [0054] indicates 100mmHg relative to ambient is a preferred upper pressure threshold, which would result in the pressure differential being 100 mmHg since the system oscillates between the upper pressure and 0 mmHg).
Regarding Claims 4 and 20, Croizat discloses the pressure differential is within a range between approximately 5 mmHg and 300 mmHg (¶ [0054] indicates 100mmHg relative to ambient is a preferred upper pressure threshold, which would result in the pressure differential being 100 mmHg since the system oscillates between the upper pressure and 0 mmHg).
Regarding Claim 7, Croizat discloses the pressure differential is user-selectable (¶ [0054] indicates the high pressure value can be user defined and therefore the pressure differential is also user defined).
Regarding Claims 8 and 24, Croizat discloses a frequency of the cyclic variation of negative pressure is user-selectable (¶ [0024] indicates it is possible to “input complex programs for time-controlled negative-pressure therapy”; one of ordinary skill in the art would recognize that this would include the frequency of the cyclic variation of the negative pressure especially since ¶ [0024] also discusses the predetermined time period for each pressure of the cyclic variation).
Regarding Claims 12 and 28, Croizat discloses the control circuit (5, Fig. 1) is configured to simultaneously control the negative pressure pump (4, Fig. 1) to provide a cyclic variation of negative pressure at the dressing (15, Fig. 1) and control the instillation pump (9, Fig. 1) to provide the instillation fluid to the dressing (15, Fig. 1; ¶ [0054-0058]).
Regarding Claims 13 and 29, Croizat discloses at least one of the amount of the instillation fluid or the soak period are user-selectable (¶ [0087] indicates the user is able to input programs for negative-pressure therapy and instillation therapy; one of ordinary skill in the art would recognize this would allow the user to set the duration of the predefined soak period described in ¶ [0057]).
Regarding Claims 14 and 30, Croizat discloses the control circuit (5, Fig. 1) is further configured to control the negative pressure pump (4, Fig. 1) to provide a substantially constant negative pressure at the dressing (¶ [0024]; whenever negative pressure is being applied, a constant negative pressure is being applied even if it may be of a different magnitude from a previously applied pressure; as such, the control circuit is configured to provide a substantially constant negative pressure at the dressing).
Regarding Claims 15 and 31, Croizat discloses the control circuit (5, Fig. 1) is further configured to repeatedly cycle (¶ [0058]) through sequentially controlling the instillation pump (9, Fig. 1) to provide the amount of the instillation fluid to the dressing (15, Fig. 1; ¶ [0055-0056]), providing the soak period (¶ [0057]), and controlling the negative pressure pump (4, Fig. 1) to provide the cyclic variation of negative pressure at the dressing (15, Fig. 1; ¶ [0054]).
Regarding Claims 16 and 32, Croizat discloses the control circuit (5, Fig. 1) is further configured to repeatedly cycle (¶ [0058]) through sequentially controlling the instillation pump (9, Fig. 1) to provide the amount of the instillation fluid to the dressing (15, Fig. 1; ¶ [0055-0056]), providing the soak period (¶ [0057]), controlling the negative pressure pump (4, Fig. 1) to provide the cyclic variation of negative pressure at the dressing (15, Fig. 1; ¶ [0054]), and controlling the negative pressure pump (4, Fig. 1) to provide a substantially constant negative pressure to the wound bed (¶ [0024]; whenever negative pressure is being applied, a constant negative pressure is being applied even if it may be of a different magnitude from a previously applied pressure; as such, the control circuit is configured to provide a substantially constant negative pressure at the wound bed after a cyclic variation of negative pressure).
Regarding Claim 23, Croizat discloses receiving a user selection of the pressure differential (¶ [0054] indicates the high pressure value can be user defined and therefore the pressure differential is also user defined).
Regarding Claim 25, Croizat discloses deforming, by the cyclic variation of negative pressure, a wound bed coupled to the dressing (15, Fig. 1; ¶ [0054], since negative pressure/suction is applied, the wound bed will be at least somewhat deformed by the applied negative pressure).
Regarding Claim 33, Croizat discloses a wound therapy system (20, Fig. 1), comprising:
a dressing (15, Fig. 1);
an instillation pump (second pump unit/fluid delivery pump 9, Fig. 1; ¶ [0055, 0071]) fluidly communicable with the dressing (15, Fig. 1) and configured to provide instillation fluid to the dressing (15, Fig. 1; ¶ [0055]);
a negative pressure pump (first pump unit/negative-pressure pump 4, Fig. 1; ¶ [0054, 0067]) fluidly communicable with the dressing (15, Fig. 1) and configured to remove air from the dressing (15, Fig. 1; ¶ [0054]); and
a control circuit (control means 5, Fig. 1) communicably coupled to the instillation pump (9, Fig. 1; ¶ [0055, 0089]) and the negative pressure pump (4, Fig. 1; ¶ [0054, 0087]) and configured to:
	control the instillation pump (9, Fig. 1) to provide an amount of the instillation fluid to the dressing (15, Fig. 1; ¶ [0055, 0089]);
	provide a soak period (¶ [0057]); and
	control the negative pressure pump (4, Fig. 1) to provide a cyclic variation (¶ [0024, 0054]; the cyclic variation of negative pressure varies between a high pressure value and atmospheric pressure – this corresponds to ¶ [0090] of Applicant’s instant specification which describes the same cyclic variation of negative pressure) of negative pressure at the dressing (15, Fig. 1; ¶ [0054, 0058]), the variation characterized by a waveform (if the pressure within the dressing was shown over a time, it would form a waveform between the high pressure value and atmospheric pressure).
Regarding Claim 34, Croizat discloses the waveform comprises an amplitude having a maximum at a high pressure value (¶ [0054]; the user selected high pressure value) and a minimum at a low pressure value (¶ [0054]; ambient or 0 mmHg); and
a frequency (the waveform necessarily has a frequency, which is how often the cycle repeats in a time period).
Regarding Claim 38, Croizat discloses the waveform is user-selectable (¶ [0054] since the high pressure value is user-selectable, the waveform as a whole is also user selectable).
Regarding Claim 39, Croizat discloses the control circuit (5, Fig. 1) is configured to simultaneously control the negative pressure pump (4, Fig. 1) to provide the variation of negative pressure at the dressing (15, Fig. 1) and control the instillation pump (9, Fig. 1) to provide the instillation fluid to the dressing (15, Fig. 1; ¶ [0054-0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 21, 22, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Croizat et al (US 2013/0211318) in view of Eckstein et al (US 2011/0004172).
Regarding Claims 5, 6, 21, and 22, Croizat is silent whether the cyclic variation of negative pressure comprises a first cycle and a second cycle; and wherein the pressure differential changes between the first cycle and the second cycle; and wherein the pressure differential oscillates over time.
Eckstein teaches a negative pressure wound dressing, thus being in the same field of endeavor, which utilizes a time-variable vacuum (¶ [0006, 0122-0126]). The time-variable vacuum has a cyclic variation of negative pressure which comprises a first cycle and a second cycle, wherein the pressure differential changes between the first cycle and the second cycle. ¶ [0123] states, “The "time-variable vacuum" therefore includes, for example, a single change or multiple changes between one or more higher vacuum values and one or more lower vacuum values. Similarly, "time-variable vacuum" includes a specific single change or multiple changes occurring during the treatment between the ambient pressure and one or more higher vacuum values.” As such, the first cycle can be considered to be between the first high vacuum value and ambient pressure and the second cycle can be considered to be between the second high vacuum value and ambient, which results in a changing pressure differential between the first cycle and the second cycle. The pressure differential between the first cycle and the second cycle oscillates over time, because the pressure differential changes between the cycles and therefore can be considered oscillating.
Therefore, it would have been obvious to modify the device and method of Croizat to include a first cycle and a second cycle of negative pressure, where the pressure differential changes between the first cycle and second cycle/oscillates over time, as taught by Eckstein (¶ [0122-0126]. This provides a greater variation of vacuum pressure to the wound, which further encourages wound healing by subjecting the tissue to a greater range of pressure differentials and forces.
Regarding Claims 35, 36, and 37, Croizat is silent whether the amplitude is variable in a repeating pattern, and whether the frequency is variable in a repeating pattern, and wherein the amplitude is variable in a first repeating pattern; and the frequency is variable in a second repeating pattern.
Eckstein teaches a negative pressure wound dressing, thus being in the same field of endeavor, which utilizes a time-variable vacuum (¶ [0006, 0122-0126]). The time-variable vacuum has a cyclic variation of negative pressure which comprises a first cycle and a second cycle, wherein the pressure differential changes between the first cycle and the second cycle. ¶ [0123] states, “The "time-variable vacuum" therefore includes, for example, a single change or multiple changes between one or more higher vacuum values and one or more lower vacuum values. Similarly, "time-variable vacuum" includes a specific single change or multiple changes occurring during the treatment between the ambient pressure and one or more higher vacuum values.” As such, the first cycle can be considered to be between the first high vacuum value and ambient pressure and the second cycle can be considered to be between the second high vacuum value and ambient, and the waveform would have an amplitude that is variable in a repeating pattern between the first high vacuum value, ambient pressure, second high vacuum value, ambient pressure, and then repeating. Additionally, ¶ [0126] indicates that the higher vacuum level can have a different time duration than the ambient pressure, which would result in the frequency of the waveform also being variable in a different repeating pattern.
Therefore, it would have been obvious to modify the waveform of Croizat to have the amplitude variable in a first repeating pattern and the frequency variable in a second repeating pattern, as taught by Eckstein (¶ [0122-0126]). This provides a greater variation of vacuum pressure to the wound, which further encourages wound healing by subjecting the tissue to a greater range of pressure differentials and forces.
Claims 9-11, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Croizat et al (US 2013/0211318) in view of Wudyka (US 2011/0196321).
Regarding Claims 9, 10, and 26, Croizat further discloses the dressing is couplable to a wound bed (¶ [0028]).
Croizat is silent whether the dressing comprises a perforated layer comprising a plurality of holes extending therethrough, wherein the cyclic variation of negative pressure deforms the wound bed at the holes, and wherein deforming the wound bed comprises drawing the wound bed into a plurality of holes that extend through a layer of the dressing.
 Wudyka teaches a negative pressure wound dressing, thus being in the same field of endeavor, with a wound contact layer formed from a perforated film layer, where the perforations can be considered holes that allow for the transfer of exudate away from the wound and negative pressure to the wound (¶ [0026]). As such, when negative pressure is applied, the wound bed will experience forces at the holes within the wound contact layer and at least some deformation of the wound will occur at the holes, where the wound bed will be at least slightly drawn through the wound contact layer at the holes due to the suction force on the wound bed. The porous wound contact layer assists in preventing wound exudate to flow back towards the wound, reducing the risk of infection and maceration (¶ [0026]).
Therefore, it would have been obvious to modify the dressing and method of Croizat to include a perforated layer comprising a plurality of holes extending therethrough, wherein the cyclic variation of negative pressure deforms the wound bed at the holes, and wherein deforming the wound bed comprises drawing the wound bed into a plurality of holes that extend through a layer of the dressing, as taught by Wudyka. The porous wound contact layer assists in preventing wound exudate to flow back towards the wound, reducing the risk of infection and maceration (¶ [0026]).
Regarding Claims 11 and 27, Croizat further discloses the cyclic variation of negative pressure comprises a plurality of cycles (¶ [0024]).
Croizat/Wudyka is silent whether each cycle does an amount of work of within a range between approximately 2 mJ and 30 mJ for each of the plurality of holes.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Croizat/Wudyka to have each cycle do an amount of work of within a range between approximately 2 mJ and 30 mJ for each of the plurality of holes since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Croizat/Wudyka would not operate differently with between 2 mJ and 30 mJ of work applied for each of the plurality of holes and the device would function appropriately with the claimed range of work applied to each hole. Further, applicant places no criticality on the range claimed, indicating simply that the applied work “may” be within the claimed ranges (¶ [0077] of instant specification).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781